DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on May 26, 2021.
Claims 6 and 13 have been canceled, new claims 22-24 have been added, and claims 1-5, 7-11, 14-17, and 19-24 are pending (claims 1, 8, and 14 are independent).
The rejections under 35 USC 101 in the previous Office Action dated March 23, 2021 have been withdrawn in view of Applicant's amendments and arguments. (Applicant’s remarks filed on May 26, 2021, pages 10-14)
Claims 1-5, 7-11, 14-17, and 19-24 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of Hunn, US Publication Number 2018/005186 A1 (Generally disclosing a system and method for facilitating the formation, 
With respect to claim eligibility over 35 USC 101, independent claims 1, 8, and 14 recite a technical solution of “state checking based on control flow graphs" to the technical problem of “exploitation of smart contract vulnerabilities” (see Specification para. 26).  Further, the claim does not recite abstract ideas, but rather recites a "method for securing smart contracts in a blockchain against software exploits" (preamble), which is a technical process. Even if claim 1 were found to have limitations that recite an abstract idea that falls within at least one of the enumerated groupings, considered individually and in combination the additional elements describe a technical process that results in a practical application of improving the security of the smart contract software.  As such, the claims are eligible with respect to 35 USC 101.
For these reasons, independent claims 1, 8, and 14 are deemed to be allowable over the previous 35 USC 101 rejection, and dependent claims 4-5, 7, 9-11, 15-17, and 19-24 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/YONGSIK PARK/Examiner, Art Unit 3695
July 20, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2021